Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Pines et al. (US 2013/0343771).
With respect to claim 1, Pines et al. disclose an image forming apparatus comprising: an image carrier (e.g. item 18) having a first rotation axle; a charging roller (e.g. item 10) having a second rotation axle extending parallel with the first rotation axle, the charging roller (10) being disposed adjacent to the image carrier (18) in a non-
With respect to claim 6, Pines et al. further disclose wherein the gap adjustment device includes an eccentric cam abutting with the second rotation axle (as discussed at least in paragraphs 23-25 and/or as shown at least by figs. 3A-D and/or 4).
With respect to claim 7, Pines et al. further disclose wherein the eccentric cam includes a third rotation axle mounted at a position that is radially offset from a center of the eccentric cam (as discussed at least in paragraphs 23-25 and/or as shown at least by figs. 3A-D and/or 4).
With respect to claim 8, Pines et al. further disclose comprising a drive device (e.g. first stepper motor 22a and/or second stepper motor 22b) to rotate the third rotation axle of the eccentric cam so as to adjust the size of the gap (as discussed at least in paragraphs 23-25 and/or as shown at least by figs. 3A-D and/or 4).
With respect to claim 9, Pines et al. further disclose comprising an alarm device to generate an alarm when the size of the gap exceeds a predetermined adjustment range (as shown at least by figs. 1-6, for example where the alarm is the instruction to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pines et al. (US 2013/0343771) in view of Yamaguchi et al. (US 2009/0060602).
With respect to claim 4, Pines et al. disclose the image forming apparatus according to claim 1 (as discussed above), but do not disclose wherein the conductive member includes a lubricant coater device having a rotatable conductive elastic body to apply a lubricant agent to the surface of the image carrier.
With further respect to claim 4, Yamaguchi et al. teach wherein the conductive member includes a lubricant coater device (e.g. fig. 12, item 123) having a rotatable 
With respect to claim 5, Pines et al. do not disclose wherein the conductive member includes a conductive cleaning blade to clean the surface of the image carrier.
With respect to claim 5, Yamaguchi et al. further disclose wherein the conductive member includes a conductive cleaning blade (e.g. fig. 12, item 122) to clean the surface of the image carrier (e.g. fig. 12, item 101).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cleaning blade and lubricant coater of Yamaguchi et al. in the image forming apparatus of Pines et al. at least because there would have been a reasonable expectation of success in achieving and/or realizing the benefits of cleaning and lubrication.
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Borenstain et al. (US 2018/0017886), Shirayanagi (US 2013/0121725) and Yamashita et al. (US 2011/0274448) each disclose adjusting a charging roller gap based on a determined gap.
Allowable Subject Matter
Claims 10-15 are allowed.
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW